Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ali Sobhanikhakestar (Reg. No: 78,182) on 09/24/2021.
The application has been amended as follows: 
Claim 10. (Currently Amended) A terminal comprising: 
a receiver that receives information related to sounding reference signal (SRS) by Radio Resource Control (RRC)  signaling; and 
a processor that controls a transmission of the SRS in a symbol determined based on information related to a number of symbols included in the information, 	wherein, in the symbol, SRSs of a plurality of terminals where different numerologies with subcarrier spacings of Nxl5 kHz 
wherein the processor performs a switching of numerology based on higher layer signaling, and controls the multiplexing of the SRS using the same numerologies, and wherein the processor interrupts the transmission of the SRS at the switching.  
Claim 13. (Currently Amended) A radio communication method for terminal comprising: receiving information related to sounding reference signal (SRS) by Radio Resource Control (RRC) signaling; 
performing a switching of numerology based on higher layer signaling;
interrupting transmission of the SRS at the switching; 
controlling multiplexing of the SRS using the same numerologies; and 
controlling the transmission of the SRS in a symbol determined based on information related to a number of symbols included in the information, 
wherein, in the symbol, SRSs of a plurality of terminals where different numerologies with subcarrier spacings of Nxl5 kHz 
Claim 14. (Currently Amended) A base station comprising: a transmitter that transmits information related to sounding reference signal (SRS) by Radio Resource Control (RRC)  signaling; and 
a processor that controls a reception of the SRS in a symbol determined based on information related to a number of symbols included in the information, 
wherein, in the symbol, SRSs of a plurality of terminals where different numerologies with subcarrier spacings of Nxl5 kHz 
wherein a switching of numerology is performed based on higher layer signaling, the multiplexing of the SRS using the same numerologies is controlled, and the transmission of the SRS at the switching is interrupted.  
Claim 15. (Currently Amended) A system comprising a terminal and a base station: the terminal comprises: 
a receiver that receives information related to sounding reference signal (SRS) by Radio Resource Control (RRC)  signaling; and 
a first processor that controls a transmission of the SRS in a symbol determined based on information related to a number of symbols included in the information, 
wherein, in the symbol, SRSs of a plurality of terminals where different numerologies with subcarrier spacings of Nxl5 kHz 
the base station comprises: a transmitter that transmits the information related to the SRS; and a second processor that controls a reception of the SRS.   
End of Amendment.

Reasons For Allowance 
3.	Claims 10, 13, 14 and 15 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
	Regarding independent claim 10, the prior art of record Fan et al. (US Pub. No: 2016/0344526 A1) teach a terminal comprising wherein, in the symbol, SRSs of a plurality of terminals are multiplexed using a same numerology, however, the prior art of record fails to teach or render obvious the terminal comprising wherein, in the symbol, SRSs of a plurality of terminals where different numerologies with subcarrier spacings of Nxl5 kHz are configured are multiplexed using a same numerology and controlling the multiplexing of the SRS using the same numerologies, in combination with all other limitations as recited in independent claim 10.
The reasons for allowance of other independent claims 13, 14 and 15 are similar to the above reasons of independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R. REDDIVALAM whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477
9/24/2021                                                                                                                                                                                              

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477